       Case 1:18-cv-03384-AJN-SDA Document 35 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        9/17/2020


 Rinaldo Pierno,

                        Plaintiff,
                                                                                  18-cv-3384 (AJN)
                –v–
                                                                                        ORDER
 Fidelity Brokerage Services, LLC,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The parties are directed to file a joint status report regarding the status of arbitration
proceedings in this case no later than October 15, 2020. The Clerk of Court is respectfully
directed to mail a copy of this Order to pro se plaintiff Rinaldo Pierno and note the mailing on
the public docket.

       SO ORDERED.


Dated: September 17, 2020                           __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
